Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu et al. (PG Pub. 2006/0105664) in view of Vollmert (PG Pub. 2011/0083792) in view of Hough (US Patent 5,874,148).
Regarding claims 1 and 3-6, Zafiroglu et al. teach a process for producing a needle punch carpet having a velourized and wear-resistant surface comprising providing a bulky unstable sheet 12 (the sheet weighs up 14oz/yd2 and is considered bulky and are in a planar pattern and therefore unstable), a needling unit containing needles and a carding machine with a belt as carded webs are taught. Zafiroglu et al. teach needling the bulky unstable sheet from the carding belt of the carding machine and he bulky unstable sheet is needled in the needling unit forming the carpet stitch side out characterized in that the stitch side out of the carpet has the needle density of the needles in the needling unit is at least 9000/m2. Zafiroglu et al. teach the fiber working weight is in the claimed range [0070].
Zafiroglu et al. are silent regarding the claimed other specifics of the carpet. However, Vollmert et al. teach the needle design of the needles in the needling unit is such that needle types can be used in which the notches are arranged in different heights and numbers, as crown and fork needles are taught, the fiber working weight is in the claimed range in a standard dilour carpet  in order to simplify the processes and provide a carpet with desired strength and mechanical properties and the needle density and stitch density are taught as results effective variables in order to affect the degree of densification [0008 and Table 1].  Vollmert et al. teach a single unit can be employed as two units are taught when dual layer coats are used. 
The carpet is taught as velourized. The previous combination is silent regarding the claimed coating. However, Hough et al. teach the process includes coating is with a wax/polymer coating agent including a modified fatty acid ester dispersion on the stitch-out side by padding  on the tufted carpet in order to provide a carpet which is water and soil resistant. It would have been obvious to one of ordinary skill in the art to use the coating of Hough et al. in the previous combination in order to provide a carpet which is water and soil resistant and provide the coating on any type of carpet including a standard dilour or tufting carpet. 
The previous combination is silent regarding the claimed coating being done before drying/crosslinking. However, it would have been obvious to one of ordinary skill in the art to apply the coating before drying/crosslinking in order to short the manufacturing process. 
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu et al. (PG Pub. 2006/0105664) in view of Vollmert (PG Pub. 2011/0083792) in view of Heller (PG Pub. 2011/0009553).
Regarding claims 1-2 and 4-6, Zafiroglu et al. teach a process for producing a needle punch carpet having a velourized and wear-resistant surface comprising providing a bulky unstable sheet 12 (the sheet weighs up 14oz/yd2 and is considered bulky and are in a planar pattern and therefore unstable), a needling unit containing needles and a carding machine with a belt as carded webs are taught. Zafiroglu et al. teach needling the bulky unstable sheet from the carding belt of the carding machine and he bulky unstable sheet is needled in the needling unit forming the carpet stitch side out characterized in that the stitch side out of the carpet has the needle density of the needles in the needling unit is at least 9000/m2. Zafiroglu et al. teach the fiber working weight is in the claimed range [0070].
Zafiroglu et al. are silent regarding the claimed other specifics of the carpet. However, Vollmert et al. teach the needle design of the needles in the needling unit is such that needle types can be used in which the notches are arranged in different heights and numbers, as crown and fork needles are taught, the fiber working weight is in the claimed range for a standard dilour carpet or tufted carpet in order to simplify the processes and provide a carpet with desired strength and mechanical properties and the needle density and stitch density are taught as results effective variables in order to affect the degree of densification [0008 and Table 1].  Vollmert et al. teach a single unit can be employed as two units are taught when dual layer coats are used. 
The carpet is taught as velourized. The previous combination is silent regarding the claimed coating. However, Heller et al. teach the process includes is coated with a wax/silicone oil emulsion coating agent on the stitch-out side which is padded or sprayed in order to provide a carpet which is soil resistant. It would have been obvious to one of ordinary skill in the art to use the coating of Heller et al. in the previous combination in order to provide a carpet which is soil resistant provide the coating on any type of carpet including a standard dilour or tufting carpet.
Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. 
	Applicant argues the needling unit of Vollmert does not serve the same function of that of the present invention. It is noted the present claims recite needling which the cited art teaches. It is also noted that both Vollmert and Zafiroglu teach needling fibers to create pile yarns. If there is a process difference Applicant would like to claim, Applicant is advised to recite such a limitation in the claims. 
Applicant argues the process difference of the present invention. Applicant is advised to specifically recite the argued process limitations. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant is invited to amend the claims over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789